Richard L. Mays, Justice. This case arises from a special examiner’s award of unemployment compensation to claimants whom the petitioner contends are ineligible because of the “labor dispute” disqualification provision of the Arkansas Employment Security Act (Ark. Sat. Ann. § 81-1101, et seq. [Repl. 1976]). On appeal the award has been sustained by the Board of Review, the circuit court and the Court of Appeals. The case is here on a petition for certiorari, which we granted. Petitioner, the Randall Company, is a manufacturing concern with a plant in Blytheville, Arkansas which employs more than 350 employees who are represented for collective bargaining purposes by the United Automobile Workers, Local 1249, In July of 1977, petitioner began negotiations with the union for renewal of a collective bargaining agreement which expired September 1, 1977. On September 9, 1977, after failing to reach an agreement, the union went on strike and set up a picket line at petitioner’s plant. The petitioner submitted an offer of settlement to the union which it first rejected and then accepted by mailgram on October 16, 1977, abandoning all strike activities and applying unconditionally for reinstatement of the striking employees. Although the petitioner contends that the offer of settlement had been withdrawn before the union accepted it, petitioner reinstated all of the striking employees for whom there was an available job and resumed normal operation. When those striking employees for whom there was no available job applied for unemployment compensation for the period after October 16, 1977, petitioner opposed their application arguing that since the petitioner and the union had not reached an agreement concerning a collective bargaining contract, the “labor dispute” had not ended and, therefore, the claimants were ineligible for benefits. The petitioner’s contention hinges upon the meaning of the term “labor dispute” in the context of the unemployment compensation disqualification provision of the Employment Security Act which provides at Section 4(f) (Ark. Stat. Ann. § 81-1105(f) [Repl. 1976]) as follows: If so found by the Director no individual may serve a waiting period or be paid benefits for the duration of any period of unemployment if he lost his employment or has left his employment by reason of a labor dispute other than a lockout at the factory, establishment, or other premises at which he was employed (regardless of whether or not such labor dispute causes any reduction or cessation of operations at such factory, establishment or other premises of the employer), as long as such labor dispute continues, and thereafter for such reasonable period of time (if any) as may be necessary for such factory, establishment, or other premises to resume normal operation. . . . The general statutory purpose of unemployment compensation is to relieve the worker from the financial hardship of unemployment which he did not cause. Although an inquiry into fault usually precedes any denial of unemployment compenstation, the “labor dispute” provision eliminates a need for that inquiry by withdrawing, irrespective of fault, unemployment compensation benefits from thdse whose unemployment was caused by a labor dispute “as long as such labor dispute continues.” Recognizing that unemployment compensation might unnecessarily and inequitably undermine stable labor-management relations and be used to finance a labor dispute, the General Assembly wisely suspended entitlement to unemployment compensation during a labor dispute to preserve the state’s neutrality. Since it would be difficult to formulate a definition of “labor dispute” to adequately address every set of facts in which an award of unemployment compensation neither offends our public policy supporting unemployment compensation nor that supporting the labor dispute exception, the legislature deliberately failed to define the term “labor dispute” in the Employment Security Act. Therefore, the meaning of “labor dispute” in the context of the statute must be derived from a case by case approach, harmonizing the factual complexities of labor-management relation conflicts with the underlying public policies. The petitioner contends that the factual situation involved in this appeal was addressed by this Court in Guinn v. Arkla Chemical Corp., 253 Ark. 1029, 490 S.W. 2d 442 (1973). In Guinn, supra, when the employer closed his plant during a strike after a “rock bottom” settlement offer from the union, citing adverse economic conditions, the union ceased its strike activities and suspended negotiations with the employer. Claiming that the labor dispute ended when the plant closed and strike activities ceased, the inactive strikers applied for unemployment compensation. They argued that since no jobs were available after the employer closed the plant, they were involuntarily unemployed because they could not return to work even if they wanted to. Perceiving the employer’s closing of the plant and the subsequent suspension of negotiations by the union as simply a further manifestation and continuation of labor dispute, this Court held that the labor dispute provision disqualified the claimants since the union and employer had not reached an agreement concerning the terms and conditions under which the employees would return to work if the plant were reopened. In the fact situation before us today, the union ceased all strike activities and applied unconditionally for reinstatement of all striking employees even though the employer refused to stand by its last offer of settlement after the union tried to accept it. The employer has resumed normal operation, and no strike participant has refused to return to work when requested by the employer. The special examiner and Board of Review found that the labor dispute provision did not disqualify claimants from unemployment compensation benefits since the labor dispute had effectively ended. We find that there is substantial evidence to support the decision. When the employer disputed the union’s right to accept its offer of settlement, the employees did not renew strike activities or suspend negotiations; they stood by their unconditional offer to return to work. Although the union and employer continue to dispute the terms and conditions under which the employees should return to work, there is no dispute about the terms and conditions under which they will return to work. When employees in fact return to work after cessation of strike activities induced by a labor dispute, the absence of a collective bargaining agreement between the union and employer is probably irrelevant but is at best only one factor which the fact finder has a responsibility to weigh in determining whether a labor dispute has ended for the purposes of unemployment compensation eligibility. The state has no interest in withdrawing unemployment compensation from strike participants who have unconditionally offered to return to work for an employer who would willingly reinstate them if he had a job for them. Since the fact finder’s decision has an adequate evidentiary basis, and the award of unemployment compensation does not offend the public policies underlying unemployment compensation or the labor dispute exception, we cannot disturb the award. Affirmed. Fogleman, C.J., concurs in the result. Stroud, J., dissents.